[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR ARTICULATION
The motion for articulation addresses the court's Memorandum of Decision of June 4, 1987, and particularly, the order on page 10 of that opinion designated as arabic numeral 2, subsection d.
Since that date, however, the file discloses that on November 28, 1989, the parties entered into a stipulation which, among other things, vacated page 10, item 2 of the court's June, 1987 order. Consequently, there appears to be nothing for this court to articulate in that order since it has already been vacated.
The motion to articulate is, therefore, denied.
MARGARET C. DRISCOLL STATE TRIAL REFEREE CT Page 2363
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 2364
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 2365